Citation Nr: 0532076	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  96-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for paranoid schizophrenia.

The veteran's claim was then recharacterized as an 
application to reopen his claim for service connection for 
schizophrenia.  In February 2001, the Board found that new 
and material evidence had been submitted to reopen the 
veteran's claim.  We then remanded his claim for more 
development.  Since the requested development has been 
completed, the veteran's claim is properly before the Board 
at this time.


FINDING OF FACT

The veteran's schizophrenia was not manifested during service 
or within one year of service and is not attributable to his 
active service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the recertification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to VA.  Additionally, in 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran's claim was remanded in February 2001 
to request all VA records regarding his hospitalization in 
November 1977.  The RO requested these records in August 
2001, August 2002, and August 2004.  However, in April 2005, 
the VA medical center replied that no records were available 
other than the hospital summary already associated with the 
veteran's claim file.  Therefore, the Board finds that a 
remand to attempt again to obtain these records would be 
futile.  Consequently, there are no outstanding records to 
obtain, and the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Factual Background

The veteran's service medical records are silent for any 
complaints or diagnoses of schizophrenia or any mental 
disorder.  Upon separation in January 1976, the veteran's 
psychiatric examination was normal.

Hato Rey outpatient treatment records dated in May, August, 
and September 1977 show the veteran demonstrated symptoms and 
was diagnosed with anxiety reaction, nervousness, depression, 
and ideas of reference.  In June 1977, he reported that he 
felt alone and that faces were staring at him.  Examination 
disclosed thought blocking and an admission of 
hallucinations.

In August 1977, the veteran was determined to be disabled by 
the Social Security Administration.  The diagnosis was 
schizophrenia, undifferentiated type, severe.  It was noted 
that the disability began in May 1977.

A November 1977 hospital report shows the veteran was 
admitted for suicidal ideation, insomnia, and aggressive 
behavior.  On examination, the veteran was cooperative but 
unspontaneous and soft-spoken.  Thought production was 
scanty, and content dealt with auditory and visual 
hallucinations.  The veteran had suicidal and homicidal 
thoughts.  He was disoriented to time, and memory was 
impaired for recent events.  Insight and judgment were poor.  
At the time of his discharge, the veteran's working prognosis 
was fair, and he was referred to the VA mental hygiene 
clinic.  The discharge diagnosis was schizophrenia, 
undifferentiated type.

VA clinical records dated from May 1978 to December 1981 show 
the veteran continued to be treated for schizophrenia.

Private treatment records dated from December 1978 to July 
1992 show the veteran was treated for various symptoms and 
prescribed medications including one for his mental 
diagnoses.  In a 1980 report, it was noted that he had 
returned from Germany in 1976.  He had an operation in May 
1977 and since then the nervous condition had become worse.  
In a December 1978 report, it was noted that the history was 
obtained mostly from a relative.  The veteran was described 
as ill since 1976, when he returned from Vietnam.  He had 
been able to work until 1977, when he had "lost his mind."  
In a separate private document, it was indicated that the 
veteran had first been seen in 1982.

VA outpatient treatment records dated from February 1995 to 
April 1999 show the veteran continued to be treated for and 
diagnosed with schizophrenia.

In August 1996, the veteran testified before an RO hearing 
officer.  He stated that his problems began in the Army.  It 
was prompted by the promised enlistment bonus that he 
subsequently did not receive.  His anxiety and depression 
began.  While in service, he complained about the money he 
did not receive.  He was sent to talk to the Major.  This was 
when thoughts of worthlessness began.  He stated that he 
first sought treatment one week after he got home.  The 
veteran first went to VA because of a previous knee injury, 
and they informed him he needed psychiatric help.  He 
currently complained of suicidal and homicidal ideation.  He 
received counselling and was on medication.  He stated that 
his doctors have related his problems to his military 
service.  The veteran's wife testified that he did not have 
these problems before he went on active duty.  The veteran 
had a temper, according to his wife.

In May 1998 written statements, the veteran's friend, fellow 
soldier, and sister-in-law indicated that the veteran had no 
mental illness symptoms prior to going into the military.

VA outpatient clinical records dated from March 2000 to 
August 2005 show the veteran continued to be treated for 
schizophrenia.


III.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for psychosis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).


IV.  Discussion

With regard to the veteran's claim for service connection, 
the evidence establishes that schizophrenia or any other 
mental disorder was not manifested in service and is not 
attributable to service.  The service medical records are 
negative for any complaints, symptoms, or treatment of any 
mental health disorder.  On separation, the testing was also 
negative.

While the evidence associated with the claims file appears to 
show that the veteran developed symptoms that led to a 
diagnosis of schizophrenia in May 1977, this is still more 
than a year after his separation from military service.  
There is no reliable evidence of record to show that the 
veteran's schizophrenia started in service or prior to May 
1977 or that it is related to his service.

The only opinions of record linking the veteran's 
schizophrenia to his military service are those of the 
veteran, his wife, his fellow soldier, his sister-in-law, and 
his friend.  These individuals all indicated that the veteran 
had no mental health problems before he entered the military.  
The veteran and his wife related the beginning of his mental 
health symptoms to an incident where he was denied an 
enlistment bonus he stated he was promised.

The veteran, his wife, and the other people in his life that 
attested to his demeanor before and after military service 
have not been shown to have any medical or psychological 
expertise pertaining to mental disorders including 
schizophrenia.  Therefore, while they may certainly submit 
their lay observations of the veteran's behavior, and the 
veteran is competent to report his own symptoms, they have 
not been shown to have the requisite medical knowledge to 
competently state when the veteran's schizophrenia began or 
what caused it.  As lay persons, they have not been shown to 
be capable of making medical conclusions in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Since 
the statements of the veteran and his family and friends are 
not competent, the Board affords them no probative value.

Conversely, the competent evidence was provided by medical 
professionals, is consistent with the record, and is 
uncontradicted by other competent evidence.  As such, the 
Board finds this evidence to be probative.  It establishes 
that schizophrenia was first manifest more than a year after 
the veteran was separated from service.  Furthermore, there 
is no competent evidence otherwise linking the post-service 
diagnosis to service.  Accordingly, schizophrenia was not 
incurred in or aggravated by service.

In reaching this determination, the Board notes that for 
treatment and evaluation purposes, conflicting information 
has been provided.  One document referred to the veteran's 
change after his return from Vietnam.  The veteran was not in 
Vietnam, and, therefore, the document is accorded little 
probative value.  Other documents tend to reflect a change in 
May 1977.  This date appears to be more consistent with the 
record.  The veteran stopped working in May 1977 and the 
Social Security Administration made a determination that the 
disability began in May 1977.  Although there are reports of 
an onset in 1976, such reports are unsupported by 
contemporaneous data and are far less probative than the 
documents demonstrating onset in May or June 1977.  
Therefore, service connection on a presumptive basis for 
schizophrenia is not warranted because the evidence does not 
show that the veteran demonstrated the disorder to a 
compensable degree within one year after separation from 
service.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for schizophrenia is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


